Andorra will
become, through the Western European and Others
Group (WEOG) rotation scheme, a member of the
Economic and Social Council (ECOSOC) of the United
Nations at the beginning of 2001, for a period of three
years. This is a great responsibility and a particular
challenge for a small country that has only been a
Member of the United Nations since 1993.
My Minister of External Relations, Mr. Albert
Pintat, would have loved to have been here today to
express to Members Andorra's commitment to the
goals of the United Nations and specially our
obligations in ECOSOC. He would have praised the
Brahimi report and its new thoughts on peacekeeping
operations, which my country supports. When he
learned that he would be unable to lead this year's
delegation to the United Nations, owing to unavoidable
official functions in Europe, he asked me, in the light
of our forthcoming membership in ECOSOC, to
contribute to this general debate of the year 2000 with
some free reflections — if possible innovative ones —
on what globalization might mean for a small State.
This is a daunting task since everything seems to have
been said about the subject, but I shall try to dutifully
carry out my Minister's instructions.
First, however, let me convey to President Harri
Holkeri Albert Pintat's congratulations for his election
as President of the fifty-fifth session of the General
Assembly, while thanking his predecessor, Theo-Ben
Gurirab, for a difficult job well done.
When I was a student here in the United States
many years ago, I took a course in photography. I had
taken from my family's house in Andorra a negative —
it was one of the older glass negatives — and there in
the university photography lab I set it up for
developing. I remember that moment when I peered
into the developer tray and saw, slowly forming on the
white photographic paper, an image, the image of my
great grandmother. It was a shock, there in New Haven,
to see this face from a long distant past, from long
before I was born, come slowly into clarity. A lost
image from a lost past.
If I had the time, and Members the inclination, I
could tell them about my great-grandmother, a
formidable woman who never left the Valley of
Andorra, high up in the mountains of the Pyrenees. I
could tell them what her face, strong and hard as the
stone of the mountains, says about the history of my
country. In the photograph, she is dressed all in black,
and looks away from the camera, down at the rocky
ground. Behind her, one can see the stones of the
16

family farm, high up in the mountains above Saint
Julia, one of the seven parishes that make up the
Principality of Andorra.
Her Andorra is very different from the country
today. Dirt paths have become asphalt roads and stone-
strewn fields are now covered with shops, houses and
hotels. The remarkable Romanesque churches that are
the pride of my country, churches that date back to the
foundation of the Principality in the late thirteenth
century and that loomed over the villages for almost a
millennium, are now hemmed in by concrete
buildings — stores, apartments, houses, the same
buildings you might find in parts of Rio de Janeiro,
Beijing or New York.
Yes, so much has changed since my grandfather's
hand snapped this picture. My great-grandmother
would recognize only the church towers and the stones
of the mountains. And what was so specific about her
world — the stories, the cooking, the fabric of daily
life — well, that has disappeared.
In the space of 70 years, Andorra has changed
from being a poor and remote place to a prosperous
country, with over 10 million tourists a year, who come
for skiing in the winter and hiking in the summer. We
are now a commercial hub. If you look for a country
transformed by globalization, you might look to
Andorra.
Andorra is a country that has survived,
independent and uninvaded, since 1278. It is one of the
oldest and one of the smallest democracies in the
world. A historian might argue that this remarkable fact
is due to its isolation and poverty, or because for
centuries the outside world was neatly balanced by its
co-Princes — the Bishop of Urgell to the south, and to
the north the Count of Foix, later the French King and
since 1805 the head of the French State.
Unsurprisingly, I might attribute the remarkable record
of peace to the cautious character of the Andorran
people. Or rather — and less partially — I think that
because it is a small country, where parishes have been
able to readily communicate with one another at the
Casa de la Vall, the House of the Valleys,
communication never broke down.
The Millennium Summit of the United Nations
had as its theme globalization. As a summit, it was
aptly named, since I would say that globalization is the
story of the second millennium — indeed perhaps it is
the story of human culture. I am a politician, not a
historian, but we all know the effect on both Europe
and the Middle East wrought by the Crusades of the
eleventh and twelfth centuries, or the transformation of
indigenous and European cultures brought about by the
“discovery” of the New World, or the effect of the
slave trade of the seventeenth and eighteenth centuries
on both Africa and the Americas. These violent
encounters formed the world even as they brought
death and destruction. They also sparked our
imaginations. The Globe was the name of
Shakespeare's playhouse in sixteenth-century London,
a joke he liked to work into many of his plays. I like to
think of the United Nations as the new Globe, a theatre
in which we are the players or — if we have the
imagination — the dramatists for the story of our
fragile planet.
But the globalization we are now facing is of a
different nature. As Kofi Annan suggested in his
opening introduction to the Millennium conference, the
starting point for this millennium can be summed up in
one word: “globalization” — the melting away of
national boundaries as the world becomes one
economy, one common space, one village.
It is an idyllic view, the view of the world as a
village. Of course, the Secretary-General is all too
aware of the negative effects of the process. In the
same introduction, he cautions:
“Globalization offers great opportunities, but at
present its benefits are very unevenly distributed
while its costs are borne by all.
“Thus the central challenge we face today is
to ensure that globalization becomes a positive
force for all the world's people.” (A/54/2000,
paras. 13 and 14)
We all know the protests that have taken place,
and will take place, against this same word,
“globalization”. Let us listen, for instance, to one of the
interested groups, chosen at random, the International
Forum on Globalization (IFG), which understands the
term as referring to a “globalized economic system
dominated by supranational corporate trade and
banking institutions that are not accountable to
democratic processes or national Governments”. The
IFG accuses
“the GATT, WTO, Maastricht, NAFTA, combined
with structural adjustment policies of the IMF
and the World Bank, to be direct stimulants to the
17

processes that weaken democracy, create a world
order that is under the control of transnational
corporations, and that devastate the natural
world”.
According to the IFG, globalization brings the
diminishment of powers of local and indigenous
communities, States and even nations, destroys both
small-scale agriculture and the earth's remaining
wilderness, and brings a worldwide homogenization of
diverse local and indigenous cultures. To counter its
effects, the IFG advocates the revitalization of local
communities by promoting maximum self-reliance, the
recognition of rights of indigenous peoples and the
abandonment of the paradigm of unlimited economic
growth.
When I listen to these words, I cannot help but
hear a lament, a lament for a lost and simpler world:
the world of my great-grandmother. And I am reminded
of that greatest of all laments for lost culture, the work
that indeed informs the thinking behind the activists
who struggle against the forces of globalization —
Claude Lévi-Strauss and his masterpiece, Tristes
Tropiques, his elegy for the people of the Amazon
basin, which even as he captured it on paper was
disappearing into our modern world.
I understand the sadness for the lost world, the
world of the past that is always slipping away from us,
that exists in the black-and-white negative of our
memory. And so here I elegize, before this Assembly,
all that has disappeared, not simply in Andorra but in
the world, all that has been forgotten, paved over by
the forces of travel, of tourism, of telephone,
television, cinema and the Internet.
These technologies link the world; they narrow
its distances and threaten to dilute the cultures of the
globe into a flat monoculture. And I ask my listeners
now: what new discoveries await us? We cannot
imagine them, but they will come, and sooner than we
think, in this terrifying and beautiful globe of ours.
And yet, and yet ... The IFG manifesto was not
posted on a church door in Wittenburg, printed in a
new technology that sparked another revolution, the
Reformation of the sixteenth century. No, it was
downloaded from a web site on the Internet. This
Web — in which ideas, images, voices travel across our
globe in a flash — is a remarkable invention that
collapses both time and space.
In the same way, I now realize that my image of
my great-grandmother came from a negative, from a
camera — a technology that perhaps more than any
other, besides the computer, has transformed and
quickened the pace of our world.
This is to make a very simple point: not simply
that this manifesto is presented in the very technology
of globalization, but that nostalgia for a local economy
might be a product of globalization itself.
My great-grandmother had a good life, but a hard
one, with terrible cold in the winter and constant work.
Would she have chosen this life, if she could have had
another? If she had known another? And more to the
point, would she have been allowed to choose?
We need to remember that people themselves
have embraced change. Real people who are not
content to live — physically or imaginatively — in
their places of birth, but, filled with a desire to better
their lives or to see the world, they reach out and try to
grasp change, if only to know what they have lost.
Lévi-Strauss could not bring himself to recognize
that people he observed, deep in the Amazon rain
forests, might want to leave their paradise — not
because they were driven out by modernity, the
modernity that Lévi-Strauss himself made so much of,
but because they wanted to better their lives, to
embrace the world, to feel for themselves the painful
pulse of gain and loss.
We need only leave this Hall and walk through
any street in the city to recognize this. People from all
across the world, people of all races, walking up and
down, alone or in conversation, happy or unhappy,
homesick or embracing the dreams this city seems to
proffer. In the streets, we see restaurants that offer
wonderful meals from all around the world, and fusion
restaurants: French-Senegalese, American-Thai. Or
fusion children. In the streets of New York or Paris or
Hong Kong or Andorra la Vella, the people are
changing, colours are shifting. What brave new world
is being born around us?
In saying this, I do not want to contradict the
concerns of the anti-globalists, to in any way deny their
recognition of the dangers of change. We ignore at our
peril practical questions that turn around international
finance, international corporations, the widening gulf
between have and have-not countries, the dangers to
the environment.
18

These are practical matters to be seen to. To
paraphrase Annan, we need mechanisms to equalize the
benefits of globalization, to make life a positive thing
for all peoples. By this I do not mean the quest for
superfluous material goods, but shelter and health and
protection from disease. And I would add, simply, that
before and during my tenure here as Ambassador, the
United Nations hosted a series of summits or
conferences designed to address these very
problems — Rio, Istanbul, Copenhagen, Beijing,
Rome, just to name a few. The world conference
against racism, racial discrimination, xenophobia and
related intolerance, the world summit for children and
Rio + 10 are to come. There is a substantial body of
work in place to address the stresses of globalization.
What we need to do now is continue to work towards
our goals.
In conclusion, I would like to consider a
presupposition of both global optimists and pessimists:
the notion that globalization has replaced nationalism.
Again, to quote Kofi Annan, globalization means “the
melting away of national boundaries as the world
becomes one economy, one common space, one
village”.
Similarly, the report published in The New York
Times concerning the protests against globalization
stated that “speakers do not oppose globalization per
se, because, in their view, the era of nation-States is
coming to its inevitable end”.
Are globalization and nationalism opposed? On
the surface, they would appear to be. So much of
globalization — economies that transcend borders,
communication networks that shrink the world —
seems to render an earlier model of the nation-State
obsolete.
And yet, whether it be the ethnic conflicts in
Rwanda or in the Balkans, issues of immigration in the
developed world or conflict in East Timor, we know
that the question of the border, of the passport, remains
increasingly important. Despite our interconnectedness,
nationalism has not withered away. I fear the rise of a
nationalism no longer linked to true patriotism, that is
to the love of a place. I pray that the world does not
succumb to an unthinking nationalism that would exist
simply to exclude or to feed the ambitions of
unscrupulous politicians. We need a democratic
nationalism forged out of a concern for the rights of
individuals. That is not nationalism as it worked out
from the eighteenth to the twentieth centuries — a
nationalism linked to the struggle to control markets, to
the scramble for loot — but a new nationalism that is
not predicated on identity, on cultural sameness, a
nationalism that is linked to a world economy that is no
longer restricted by national borders, a democratic or
civic nationalism, a global nationalism.
This would be a new nationalism, I must add, in
which Andorra and other small countries are not
historical anachronisms, but are emblematic of this
civic nationalism, predicated as it must be on the
democratic will of the people. In this sense, Andorra's
quiet patriotism, its 700 years of peace and
communication, can modestly serve as a kind of
historical model.
Countries need to rethink what it means to be a
nation in order to participate effectively in the life of
this our globe, in order to become what we must be and
to a certain extent already are: united nations. In its
very name, in its very mission, the United Nations
anticipated the globalization that is so rapidly
occurring. Born out of a global threat posed by war and
later by nuclear war, forged from the most terrible of
national struggles, the United Nations is an activist
forum for issues that are global, not in the sense that
they transcend any individual nation, but in the sense
that they are of concern to all nations.
The International Criminal Court, whose statute
will soon be ratified by Andorra, a country which had
the honour of contributing to it by composing the first
paragraphs of the preamble, is a good example of an
entity that respects borders but that places human
rights above all. Crimes against humanity must be
punished, and shall be.
This new nationalism, while it recognizes
borders, asserts that the rights of citizens to liberty and
peace are primary. Hence, the United Nations, even as
it respects national borders, needs to recognize that it
can and should become proactive in the protection of
those rights in the case of civil conflict. So too, the
great global threat of AIDS and other infectious
diseases demands a response from each nation and a
recognition that these threats can never be adequately
dealt with alone, but only by working globally through
the United Nations. In short, we need not only the
United Nations, but, as many have said, we need united
nations.
19

I began this speech with the image of my great-
grandmother looking down at the stony ground of her
country. I would end it, symbolically at least, with
another image: our image. Someday, our great-
grandchildren may discover our image, perhaps even
our image here in this place. Perhaps they will
reproduce it through a technology so strange, so
remarkable, we cannot even imagine it. But let us hope
that they live in the brave new world I have spoken of
today. And let us hope that they see us as an image of
positive change. We who have lived through such
change cannot turn away from it. With our feet on the
ground of this great globe of ours, we need to look
forward. We need to grasp change. We need to reach
out.








